PER CURIAM.
Leon Grady challenges several conditions of his probation imposed upon revocation of his community control. We strike the condition that requires Grady to “visit no bars, restaurants, or any place where alcoholic beverages are served without written permission from Probation Officer” and the condition that he is “not to be within (3) three blocks of known high drug areas as determined by his Probation Officer.” These conditions are improper. Edmunds v. State, 559 So.2d 415 (Fla. 2d DCA1990). We otherwise affirm the conditions of his probation.
CAMPBELL, A.C.J., and PARKER and BLUE, JJ., concur.